  4:16-cr-03061-JMG-CRZ Doc # 77 Filed: 09/29/20 Page 1 of 3 - Page ID # 319




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:16-CR-3061

vs.
                                                          ORDER
COLE JAMES ADAMS,

                   Defendant.



      The defendant has filed a pro se motion for compassionate release (filing
76) pursuant to 18 U.S.C. § 3582(c)(1)(A), which permits a defendant (after
exhausting administrative remedies) to move for reduction of a term of
imprisonment based upon "extraordinary and compelling reasons." On its
initial review of the defendant's motion, the Court finds that the defendant has
at least a colorable claim under § 3582(c)(1)(A), and that appointment of
counsel would help the Court determine whether the defendant merits relief
under that section. Accordingly,


      IT IS ORDERED:


      1.    The Federal Public Defender for the District of Nebraska is
            appointed to represent the defendant for the limited purpose
            of determining whether there are extraordinary and
            compelling reasons to reduce the defendant's term of
            imprisonment.
4:16-cr-03061-JMG-CRZ Doc # 77 Filed: 09/29/20 Page 2 of 3 - Page ID # 320




   2.    In the event the Federal Public Defender should decline this
         appointment because of a conflict of interest or on the basis
         of the Amended Criminal Justice Act Plan, the Federal
         Public Defender shall provide the Court with a draft
         appointment order (CJA Form 20) bearing the name and
         other identifying information of the CJA Panel attorney
         identified in accordance with the Amended Criminal Justice
         Act Plan for this district.


   3.    If upon his review the Federal Public Defender should
         conclude that the defendant's motion is frivolous, the
         Federal Public Defender may move to withdraw as counsel.


   4.    The government shall respond to the defendant's motion on
         or before October 5, 2020. The Federal Public Defender shall
         promptly file any supplementary briefing or evidence
         necessary to the Court's disposition of the motion. Absent an
         extension,   the   defendant's      motion   shall   be   deemed
         submitted as of October 6, 2020.


   5.    The Office of U.S. Probation and Pretrial Services is
         authorized to disclose Presentence Investigation Reports
         and materials obtained from the Bureau of Prisons,
         including medical records, to the Federal Public Defender
         and the United States Attorney for the purpose of evaluating
         the defendant's motion. The Federal Public Defender shall
         provide the Presentence Investigation Report to any
         subsequently appointed or retained counsel. In accordance


                                       -2-
4:16-cr-03061-JMG-CRZ Doc # 77 Filed: 09/29/20 Page 3 of 3 - Page ID # 321




         with the policy of the Federal Bureau of Prisons, no
         Presentence Investigation Report shall be provided to
         inmates.


   6.    The Office of U.S. Probation and Pretrial Services shall
         promptly conduct a compassionate release investigation,
         prioritizing the collection of medical records relevant to the
         defendant's claim.


   7.    The Clerk of the Court shall provide a copy of this order to
         Supervising U.S. Probation Officer Aaron Kurtenbach.


   Dated this 29th day of September, 2020.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -3-
